Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP2018-230398, filed on 12/07/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 was compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-6, 8, 11-12, 18-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madabushi et al. (US 2016/0356632 A1) hereinafter Madabushi.
Regarding Claim 1, MADABUSHI teaches a sensor device (fig.2; sensor 230) comprising: a sensor that obtains sensor information (fig.2; sensor 230); an FPGA (Field-Programmable Gate Array) that performs 5predetermined processing on the sensor information obtained by the sensor (Para.0047-0048; FPGA process sensor data from the sensor); and a memory (fig.2; storage 240) that is used to store data (fig.2; storage 240), which is to be used in making the FPGA perform the predetermined processing (fig.2; Para.0047-0049; FPGA perform the predetermined processing).  

Regarding Claim 2, MADABUSHI teaches the sensor device according to claim 1, wherein the data stored in the memory is updated according to result of analysis of the sensor information (fig.2; Para.0047-0049; data storage is updated as analysis of the sensor data). 

Regarding Claim 3, MADABUSHI teaches the sensor device according to claim 1, further comprising: a sending unit that sends the sensor information (fig.2; Para.0044; using the network 210 sends the sensor information over the wireless communication), which has been subjected to the predetermined processing (fig.2; Para.0043; characterization unit 222 process information), to a predetermined network (fig.2; network 210); and 20a receiving unit that receives updating data (fig.2; transceiver 232 receive the data), which is to be used in updating the FPGA and which is generated according to result of analysis of the sensor information sent to the predetermined network (fig.2; Para.0047-0048; processor 234 apply characterization data 242 ), wherein the data stored in the memory is updated with the 25updating data (fig.2; Para.0047-0048; processor 234 apply characterization data 242 which has been stored in storage 240). 

Regarding Claim 4, MADABUSHI teaches the sensor device according to claim 3, wherein the sending unit sends the sensor information to a predetermined network using wireless communication (fig.2; Para.0044; using the network 210 sends the sensor information over the wireless communication), and 30the receiving unit receives the updating data from the predetermined network using wireless communication (fig.2; Para.0044-0045; receiving unit sensor 230 receive updated data from 222 over the wireless communication).

Regarding Claim 5, MADABUSHI teaches the sensor device according to claim 4, furtherDocket No. SP373295W000( PNYZ-20118-PCT) 74 comprising: an encoding unit that encodes the sensor information (fig.2; Para.0131; sending data over the network which is encoded which is modulated signal); and a decoding unit that removes encoding of the updating 5data (fig.2; Para.0131; when data received over the network needs to be decoded or demodulated by the receiver).

15Regarding Claim 6, MADABUSHI teaches the sensor device according to claim 1, further comprising a processor that analyzes the sensor information (fig.2; processor 234), 10generates updating data to be used in updating the FPGA according to result of analysis (fig.2), and updates the data (fig.2), which is stored in the memory (fig.2; storage 240), with the generated updating data (fig.2; Para.0047-0049; update data used by the FPGA).

Regarding Claim 8, MADABUSHI teaches the sensor device according to claim 1, further comprising: a sending unit that sends the sensor information (fig.2; Para.0044; using the network 210 sends the sensor information over the wireless communication), 25which has been subjected to the predetermined processing (fig.2; update unit 220), to a predetermined network (fig.2; Para.0043; network 210); a receiving unit that receives updating data (fig.2; sensor 230 receiving data), which is to be used in updating the FPGA and which is generated according to result of analysis of the sensor information 30sent to the predetermined information (fig.2; Para.0044-0045; receiving unit sensor 230 receive updated data from 222 and updated the FPGA 234); a processor that analyzes the sensor information and generates updating data to be used in updating the FPGA according to result of the analysis (fig.2; Para.0043; characterization unit 222 process information and update the data for the processor or FPGA); and Docket No. SP373295W000( PNYZ-20118-PCT)75a switching unit that switches between sending the sensor information to the predetermined network using the sending unit and inputting the sensor information to the processor (Network 210 switches between unit 220 and 230 for inputting the sensor information to the FPGA 234), wherein 5the data stored in the memory is updated either with the updating data received by the receiving unit or with the updating data generated by the processor (fig.2; Para.0047-0048; stored  data in storage unit 240 is being updated by the processor or FPGA 234).

15Regarding Claim 11, MADABUSHI teaches the sensor device according to claim 1, wherein the data contains circuit data to be used in incorporating a circuit configuration, which performs the predetermined processing, 30in the FPGA, and setting data containing parameters to be set in the circuit configuration (fig.2; Para.0047-0049; processing in the FPGA).  

Regarding Claim 12, MADABUSHI teaches the sensor device according to claim 1, further comprising a processor that performs the predetermined processing in coordination with the FPGA (fig.2; Para.0047-0049; processor 230 performs processing with FPGA).  5

Regarding Claim 18, MADABUSHI teaches an electronic device comprising: a sensor that obtains sensor information; an FPGA that performs predetermined processing on the sensor information obtained by the sensor (fig.2; Para.0047-0049); and 15a memory that is used to store data (fig.1; memory unit 240), which is to be used in making the FPGA perform the predetermined processing (fig.2; Para.0047-0049; data from storage 240 used by the FPGA).

Regarding Claim 19, MADABUSHI teaches an sensor system in which an electronic device and a 20server are connected via a predetermined network (fig.2; Para.0044; network 210 connected to server), wherein the electronic device includes a sensor that obtains sensor information (fig.2; Para.0043;system 200 use sensor information from sensor 230 ), an FPGA that performs predetermined processing on the sensor information obtained by the sensor (fig.2; processor 234 can be FPGA), 25a memory that is used to store data (fig.2; data storage 238), which is to be used in making the FPGA perform the predetermined processing (fig.2; Para.0047-0049; data from storage 240 used by the FPGA), a sending unit that sends the sensor information (fig.2; network unit 210), which has been subjected to the predetermined processing (fig.2; Para.0045-0048; update unit 220), 30to a predetermined network (fig.2; network 210), and a receiving unit that receives updating data (fig.2; Para.0044-0047; sensor unit 230), which is to be used in updating the FPGA and which is generated according to result of analysis of the sensor Docket No. SP373295W000( PNYZ-20118-PCT)78information sent to the predetermined network (fig.2; Para.0043; characterization unit 222 process information and update the data sent to the network 210), the server analyzes the sensor information received from the electronic device via the predetermined network (fig.2; Para.0044; network 210 received sensor information from 220), 5generates the updating data to be used in updating the FPGA according to result of analysis (fig.2; Para.00445-0048; updated data send to the processor or FPGA), and sends the generated updating data to the predetermined network (fig.2; Para.0044; unit 220 send updated data to the network 210), and the data stored in the memory is updated with the 10updating data received by the receiving unit via the predetermined network (fig.2; updated data from 220 ). 

Regarding Claim 20, MADABUSHI teaches a control method comprising: a step for analyzing sensor information obtained by a 15sensor (fig.2; sensor 230); and a step for modifying (fig.2), according to result of analysis of the sensor information (fig.2), at least either a circuit configuration of an FPGA which performs predetermined processing on the sensor information (Para.0047-0049), or a setting value of 20the circuit configuration (fig.2; Para.0047-0049; update data used by the FPGA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madabushi et al. (US 2016/0356632 A1) hereinafter Madabushi in view of Jung et al. (US 10165169 B2) hereinafter Jung.
Regarding Claim 13, MADABUSHI teaches the sensor device according to claim 1, further comprising: a first chip that has the sensor installed thereon (fig.2); a second chip that has the FPGA installed thereon (fig.2; FPGA); and a third chip that has the memory installed thereon (fig.2; storage 240), 10wherein
  	Madabushi does not teach the sensor device has a stack structure formed by stacking the first chip to the third chip wherein 

Jung teaches the sensor device has a stack structure formed by stacking the first chip to the third chip (fig.5A-5B; col.6; lines 6-22; first chip to third chips are stack together).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madabushi to include the sensor device has a stack structure formed by stacking the first chip to the third chip as taught by Jung to improve image data processing (see background).

Regarding Claim 14, Madabushi in view of Jung teach the sensor device according to claim 13, wherein the 15third chip is positioned in between the first chip and the second chip (fig.5A-5B; col.6; lines 6-22; first chip to third chips are stack together can be arranged in any order).
Regarding Claim 15, Madabushi in view of Jung teach the sensor device according to claim 13, further comprising a fourth chip that has a processor installed 20thereon for performing the predetermined processing in coordination with the FPGA (Madabushi; fig.2; FPGA ; Jung: fig.5A-5B; col.6; lines 6-22; first chip to fourth chips are stack together with signal processing chip), wherein the stack structure is formed by stacking the first chip to the fourth chip (Jung: fig.5A-5B; col.6; lines 6-22; first chip to fourth chips 111-1141 are stack together).

25Regarding Claim 16, Madabushi in view of Jung teach the sensor device according to claim 15, wherein the first chip is positioned as topmost layer of the stack structure (Jung: fig.5A-5B; col.6; lines 6-22; top most chip is the first chip), and the fourth chip is positioned as undermost layer of the stack structure (Jung: fig.5A; col.6; lines 6-22; fourth chip is the bottom of the four chips).

Regarding Claim 17, Madabushi in view of Jung teach the sensor device according to claim 13, wherein the sensor information represents image data (fig.1; abstract: image sensor 101 captures images), the sensor includesDocket No. SP373295W000( PNYZ-20118-PCT) 77 a light receiving unit having a plurality of photoelectric conversion elements (Jung: fig.5A-5B; col.3; lines 5-22; CMOS pixel array), and a signal processing circuit that reads image data from the light receiving unit (Jung: fig.5A-5B; col.3; lines 5-22; CMOS pixel array with image processing package 100), and 5the first chip includes a fifth chip having the light receiving unit installed thereon (Jung: fig.6; image sensor 111 having light receiving unit 221 with 231 which receive light), and a sixth chip having the signal processing circuit installed thereon (Jung: fig.5A-5B; col.6; lines 6-22; “The number of the plurality of semiconductor chips 111 to 141 may be smaller or greater than four according to needs”).

Regarding Claim 9, Madabushi teaches the sensor device according to claim 1, wherein, Madabushi does not teach 10the sensor information represents image data, and the sensor includes a light receiving unit having a plurality of photoelectric conversion elements, and a signal processing circuit that reads image data 15from the light receiving unit.

 	Jung teaches the sensor information represents image data (fig.1; image sensor 101), and the sensor includes a light receiving unit having a plurality of photoelectric conversion elements (Jung: fig.5A-5B; col.3; lines 5-22; CMOS pixel array), and a signal processing circuit that reads image data 15from the light receiving unit (Jung: fig.5A-5B; col.5; lines 27-32; processing unit reads signal from the image sensor which are connected together).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madabushi to include teach 10the sensor information represents image data, and the sensor includes a light receiving unit having a plurality of photoelectric conversion elements, and a signal processing circuit that reads image data 15from the light receiving unit by Jung to improve image data processing (see background).

Claim 7 is rejected as being unpatentable over Madabushi and Jung further in view of Wang et al. (US 2018/0370502 A1) hereinafter Wang.
Regarding Claim 7, Madabushi and Jung teaches the sensor device according to claim 6, further comprising 
 	Madabushi and Jung do not teach a DNN (Deep Neural Network) circuit that analyzes sensor information by performing machine learning, wherein the processor analyzes the sensor information based on 20result of the machine learning performed by the DNN circuit.

 	Wang teaches a DNN (Deep Neural Network) circuit that analyzes sensor information by performing machine learning (fig.1; deep neural network circuit 114), wherein the processor analyzes the sensor information based on 20result of the machine learning performed by the DNN circuit (fig.1; processor 116 receives the data from deep neural network circuit 114).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madabushi and Jung to include a DNN (Deep Neural Network) circuit that analyzes sensor information by performing machine learning, wherein the processor analyzes the sensor information based on 20result of the machine learning performed by the DNN circuit as taught by Wang to improve image data processing (see background).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/JASON A FLOHRE/Primary Examiner, Art Unit 2696